Citation Nr: 0819773	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  06-09 445	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen a claim of service connection for anxiety disorder.  

2. Whether new and material evidence has been presented to 
reopen a claim of service connection for hypertension.  

3. Whether new and material evidence has been presented to 
reopen a claim of service connection for adjustment disorder 
with depression. 

4. Whether new and material evidence has been presented to 
reopen a claim of service connection for low back pain with 
spasms.  

5. Entitlement to a rating higher than 10 percent before 
March 28, 2007, and a rating higher than 20 percent from 
March 28, 2007, for fracture of the right malleolus and right 
fibula.  

REPRESENTATION

Veteran represented by:  Texas Veterans Commission

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty for 
training from January 19, 1973 to July 28, 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in October 2005 and September 
2007 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

In an unappealed rating decision in October 2005, the RO 
denied the claims of service connection for anxiety disorder 
and for hypertension, and in an unappealed rating decision in 
May 2006, the RO denied the claims of service connection for 
adjustment disorder with depression and for low back pain 
with spasms.  By operation of law, the unappealed rating 
decisions became final (hereinafter also referred to as 
finality).  38 U.S.C.A. § 7105.  Where service connection for 
a disability has been denied in a final rating decision, a 
subsequent claim of service connection for the same 
disability may be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  

The Board has jurisdictional responsibility to consider 
whether it is proper for a claims to be reopened, and what 
the RO may have determined in this regard is irrelevant.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  For 
this reason, the Board has styled the claims of service 
connection to reflect that finality had attached to the 
previous rating decisions. 



During the pendency of the appeal, in a rating decision in 
April 2007, the RO increased the rating for the fracture of 
the right malleolus and right fibula from 10 percent to 20 
percent, effective March 28, 2007, the date of a VA 
examination.  The veteran continued his appeal for a higher 
rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).    


FINDINGS OF FACT

1. In a rating decision in October 2005, the RO denied the 
claims of service connection for anxiety disorder and for 
hypertension; after the veteran was notified of the adverse 
determination and of his procedural and appellate rights in 
October 2005, he did not appeal the rating decision and the 
rating decision became final by operation law based on the 
evidence of record at the time. 

2. The additional evidence presented since the rating 
decision in October 2005 by the RO, denying service 
connection for anxiety disorder, is cumulative of evidence 
previously considered and by itself or when considered with 
previous evidence does not relate to an unestablished fact 
necessary to substantiate the claim of service connection.  

3. The additional evidence presented since the rating 
decision in October 2005 by the RO, denying service 
connection for hypertension, is cumulative of evidence 
previously considered and by itself or when considered with 
previous evidence does not relate to an unestablished fact 
necessary to substantiate the claim of service connection.  

4. In a rating decision in May 2006, the RO denied the claims 
of service connection for adjustment disorder with depression 
and for low back pain with spasms; after the veteran was 
notified of the adverse determination and of his procedural 
and appellate rights in May 2006, he did not appeal the 
rating decision and the rating decision became final by 
operation law based on the evidence of record at the time. 


5. The additional evidence presented since the rating 
decision in May 2006 by the RO, denying service connection 
for adjustment disorder with depression, is cumulative of 
evidence previously considered and by itself or when 
considered with previous evidence does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection.  

6. The additional evidence presented since the rating 
decision in May 2006 by the RO, denying service connection 
for low back pain with spasms, is cumulative of evidence 
previously considered and by itself or when considered with 
previous evidence does not relate to an unestablished fact 
necessary to substantiate the claim of service connection.  

7. For the period before March 28, 2007, the fracture of the 
right malleolus and right fibula was manifested by slight 
ankle limitation of motion (20 degrees of dorsiflexion, 45 
degrees of plantar flexion, 25 degrees of inversion with 
pain, and 15 degrees of eversion with pain) and a large 
isolated bone fragment below the tibial malleolus indicating 
accessory bone by X-ray; there was no evidence of arthritis, 
edema, effusion, instability, weakness, tenderness, redness, 
or gait or functional limitations on standing and walking.

8. For the period from March 28, 2007, the fracture of the 
right malleolus and right fibula was manifested by complaints 
of pain, stiffness, and occasional swelling; clinical 
findings demonstrate restriction of the ankle movement by 
about half of normal (10 degrees of dorsiflexion, 25 degrees 
of plantar flexion, 20 degrees of inversion, and 10 degrees 
of eversion with end range pain in all directions), 
tenderness in two areas of the ankle and lower leg, guarding 
of movement, antalgic gait, and a bony density near the 
medial malleolus on X-ray, without evidence of arthritis or 
effusion.  




CONCLUSIONS OF LAW

1. New and material evidence has not been presented to reopen 
the claim of service connection for anxiety disorder.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2007).  

2. New and material evidence has not been presented to reopen 
the claim of service connection for hypertension.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2007).  

3. New and material evidence has not been presented to reopen 
the claim of service connection for adjustment disorder with 
depression.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 3.156 (2007).  

4. New and material evidence has not been presented to reopen 
the claim of service connection for low back pain with 
spasms.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 3.156 (2007).  

5. The criteria for a rating higher than 10 percent rating 
before March 28, 2007, and the criteria for a rating higher 
than 20 percent from March 28, 2007, for fracture of the 
right malleolus and right fibula have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5262, 5271 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefits 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in May 2005, March 2006, in April 2007, and in 
June 2007.  The veteran was notified that new and material 
was needed to reopen the claims of service connection, that 
is, evidence not previously considered, which was not 
redundant or cumulative of evidence previously considered and 
that pertained to the reason the claims were previously 
denied.  The notice also included the type of evidence needed 
to substantiate the underlying claims of service connection 
for adjustment disorder with depression, hypertension, 
anxiety disorder, and low back pain with spasms.  The veteran 
was also notified of the type of evidence to substantiate the 
claim for a higher rating for the fracture of the right 
malleolus and fibula, namely, evidence indicating an increase 
in severity and the effect that worsening has on the 
claimant's employment and daily life.  

Additionally, the veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  
He was asked to submit any evidence in his possession that 
pertained to the claims.  The VCAA notice included the 
provisions for the effective date of the claims and for the 
degree of disability assignable for the claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of a claim for service connection); of Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (the elements of a new and 
material evidence claim); and of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) (evidence demonstrating a worsening or 
increase in severity of a disability and the effect that 
worsening has on employment and daily life, except general 
notice of the criteria of the Diagnostic Code under which the 
claimant is rated, which consists of a specific measurement 
or test result). 

To the extent that the VCAA notice, pertaining to the claim 
for increase, was provided after the initial adjudication, 
the timing of the notice did not comply with the requirement 
that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided 
content-complying VCAA notice, the claim was readjudicated as 
evidenced by the supplemental statement of the case, dated in 
October 2007.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.).

On the claim for increase, as for the omission in the VCAA 
notice of the general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, at this 
stage of the appeal, when the veteran already has notice of 
the rating criteria as provided in the statement of the case 
in March 2006, there is no reasonable possibility that 
further notice of the exact same information would aid in 
substantiating the claim.  For this reason, the deficiency as 
to VCAA compliance under Vazquez-Flores, regarding general 
notice of the criteria of the Diagnostic Code under which the 
claimant is rated, which consists of a specific measurement 
or test result, is harmless error.  Wensch v. Principi, 15 
Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).   

Also, further delay of the case to inform the veteran again 
of the pertinent rating criteria would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran. Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided). 

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  

The RO has obtained the service medical records and VA 
records.  The veteran has not identified any other pertinent 
evidence, including private medical records, for the RO to 
obtain on his behalf.  

Further, VA has conducted medical inquiry in an effort to 
substantiate the veteran's claim for increase as he was 
afforded VA examinations in October 2005 and in March 2007.  
As for the new and material evidence claims, under the duty 
to assist, a VA medical examination or medical opinion is not 
authorized unless new and material evidence is presented.  38 
C.F.R. § 3.159(c)(4)(iii).  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence to Reopen Claims

Procedural History and Evidence Previously Considered

In a rating decision in October 2005, the RO denied service 
connection for anxiety disorder and for hypertension on the 
basis that the current anxiety disorder was not shown to be 
incurred in service and that the current diagnosis of 
hypertension was not shown in service or in the first post-
service year.  

In a letter, dated in October 2005, the RO notified the 
veteran of the adverse determination and of his procedural 
and appellate rights.  The notice included the veteran's 
right to appeal the adverse determination by notifying the RO 
of his intention within one year from the date of the letter.  



In a rating decision in May 2006, the RO denied service 
connection for adjustment disorder with depression and for 
low back pain with spasms on the basis that new and material 
evidence had not been presented to reopen the previously 
denied claims for a mental disorder and a low back 
disability, which were denied because the evidence did not 
show service incurrence or aggravation or incurrence within 
one year of discharge.  In a letter, dated in May 2006, the 
RO notified the veteran of the adverse determination and of 
his procedural and appellate rights.  The notice included the 
veteran's right to appeal the adverse determination by 
notifying the RO of his intention within one year from the 
date of the letter.   

As the veteran did not indicate his disagreement within the 
time allotted, the rating decisions by the RO in October 2005 
and in May 2006 became final by operation of law, except the 
claims may be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.  

The evidence of record at the time of the rating decision in 
October 2005 is summarized as follows.  

As for anxiety disorder, the service medical records do not 
show any complaint, clinical finding, or diagnosis of a 
mental disorder.  After service, there is no complaint, 
finding, or diagnosis of a mental disorder until July 1995, 
when VA document the veteran's complaints of anxiety, 
depression, irritability, and problems sleeping, and the 
diagnosis was generalized anxiety disorder with depression.  
He was thereafter treated by VA for various mental disorders 
of which anxiety was a symptom.  In April 2005, the diagnosis 
was generalized anxiety disorder, among other mental 
disorders.  

As for the hypertension, the service medical records show 
that at the time of a separation physical examination in June 
1973, the veteran's blood pressure reading was 120/74.  At 
the time of a VA general medical examination in September 
1973, his blood pressure was 120/80.  At the time of a VA 
examination in November 1974, his blood pressure was 124/80.  
VA records show that in July 1982 blood pressure was 120/78.  
In 1995, the blood pressure reading were 121/76, 124/77, and 
126/80.  In 2005, elevated blood pressure readings were 
consistently shown, and the diagnosis was hypertension.  

The evidence of record at the time of the rating decision in 
May 2006 is summarized as follows.  

As for the adjustment disorder with depression, the service 
medical records do not show any complaint, clinical finding, 
or diagnosis of a mental disorder.  After service, a mental 
disorder was documented by VA in July 1995, then the 
diagnosis was generalized anxiety disorder with depression.  
He was thereafter treated at VA for various mental disorders.  
In December 1996, he was admitted to a VA hospital, and the 
pertinent diagnosis was adjustment disorder with depression.  
In 1999, the veteran participated in a VA program to develop 
skills to help him cope with depression, anxiety, and 
frustration.  In 2005, the veteran was seen for various 
mental disorders to include major depressive disorder. 

As for the low back disability, the service medical records 
do not show any complaint, clinical finding, or diagnosis of 
a low back disability.  At the time of a VA examination in 
September 1973, the veteran complained in part of back pain.  
There was no diagnosis.  In July 1982, the veteran was seen 
at the VA with complaints of right lumbosacral radiculopathy.  
Later in the month, he was hospitalized at the VA for three 
days for low back pain with radiation through the hip and 
down through the right leg, which the veteran reported that 
he had had for approximately the last 10 years.  A myelogram 
was negative.  The discharge diagnosis was low back pain, 
functional in origin.  At the time of an October 1996 VA 
examination, the veteran complained of back pains, and he 
stated that he had back pain at the time he fractured his 
right ankle during a jump from a tower in basic airborne 
training.  The diagnosis was mechanical lumbosacral pain with 
normal X-rays and good range of motion.  In 1999, chronic 
back problems were noted.  In 2005, the veteran was treated 
for chronic low back pain.  




Current Claims to Reopen

As the unappealed rating decisions in October 2005 and in May 
2006 by the RO became final based on the evidence then of 
record, new and material evidence is required to reopen the 
claims.  38 U.S.C.A. § 5108.

In March 2007 and April 2007, the veteran submitted 
statements that have been construed as indicating an intent 
to reopen his claims of service connection for anxiety 
disorder, hypertension, adjustment disorder with depression, 
and low back pain with spasms.  

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional evidence presented since the rating decisions 
in October 2005 and May 2006 includes service medical 
records, VA records, and statements of the veteran.  

Analysis

On the claims of service connection for anxiety disorder and 
for hypertension, in order that the additional evidence be 
considered new and material, the evidence must relate to the 
basis for the prior denial of the claims, that is, anxiety 
disorder was not shown in service and that the hypertension 
was not shown in service or in the first post-service year.  

On the claims of service connection for adjustment disorder 
with depression and for low back pain with spasms, in order 
that the additional evidence be considered new and material, 
the evidence must relate to the basis for the prior denial of 
the claims, that is, the lack of new and material evidence to 
show that the disabilities were incurred or aggravated by 
service. 

The additional evidence consists of service medical records, 
dated from June 1973 to June 1976, documenting the right 
ankle injury and subsequent treatment.  As the service 
medical records do not document a mental disorder, 
hypertension, or a low back disability, the records do not 
raise a reasonable possibility of substantiating the claims 
and therefore the evidence is not new and material under 
38 C.F.R. § 3.156. 

The additional VA records, dated in 2007, document a history 
of depressive disorder, hypertension, and low back pain ever 
since the veteran injured his right leg.  The evidence is not 
new and material as it is cumulative, that is, supporting 
evidence of previously considered evidence, that is, 
documentation after active service of the claimed 
disabilities.  And cumulative evidence does not meet the 
regulatory definition of new and material evidence under 38 
C.F.R. § 3.156. 

As for the veteran's statements, relating a back injury to 
his ankle injury and his depression and hypertension to his 
ankle injury, although the veteran is competent to describe 
such symptoms, none of the claimed disabilities is a 
condition under case law that has been found to be capable of 
lay observation, and the determination as to whether the 
conditions were present during active service or are related 
to an injury or disease of active service origin loss 
therefore is medical in nature, that is, not capable of lay 
observation.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Where, as here, there are questions of a medical diagnosis, 
not capable of lay observation, and of medical causation, not 
capable of lay observation, competent medical evidence is 
required to substantiate the claims.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, 
the veteran is not qualified through education, training, and 
expertise to offer a medical diagnosis or an opinion on 
medical causation.  

For these reasons, the Board rejects the veteran's statements 
as competent evidence to reopen the claims.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For the above reasons, the additional evidence is not new and 
material.  Therefore, the claims of service connection for 
anxiety disorder, hypertension, adjustment disorder with 
depression, and low back pain with spasms are not reopened.  

II. Claim for Increase 

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various 
disabilities.38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 



The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Analysis

The service records show that while performing a jump from a 
tower during basic airborne training in June 1973 the veteran 
failed to make a proper landing and fractured his right 
ankle, that is, the lateral malleolus. X-rays showed that the 
veteran also fractured the right distal fibula.  In September 
1973, X-rays of the right ankle by VA showed an old fracture 
with the fracture line still evident through the distal shaft 
of the fibula and the fragments were in good alignment and 
the ankylomortise undisturbed.  

In a rating decision in December 1973, the RO granted service 
connection for the residuals of the fractures. 

The service-connected residuals of the fractures of the right 
malleolus and right fibula have been rated 10 percent 
disabling before March 28, 2007, and  20 percent from March 
28, 2007, under 38 C.F.R. § 4.71a, Diagnostic Code 5262.  

Under Diagnostic Code 5262 for impairment of the tibia and 
fibula, where there is malunion, a 10 percent rating is 
assigned for slight knee or ankle disability; a 20 percent 
rating is assigned for moderate knee or ankle disability; and 
a 30 percent rating is assigned for marked knee or ankle 
disability.  Where there is nonunion, with loose motion, 
requiring brace, a 40 percent rating is assigned.  

Additionally, under 38 C.F.R. § 4.71a, Diagnostic Code 5271, 
moderate limited motion of the ankle warrants a 10 percent 
rating, and marked limited motion of the ankle warrants a 20 
percent rating.  Normal (full) range of motion of the ankle 
is from 0 degrees to 20 degrees of dorsiflexion and from 0 
degrees to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, 
Plate II.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5270, ankylosis of 
the ankle in plantar flexion, less than 30 degrees, warrants 
a 20 percent rating.  Ankylosis of the ankle in plantar 
flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion, between 0 degrees and 10 degrees, warrants a 30 
percent rating.  

In this case, for the period prior to March 28, 2007, the 
veteran underwent a VA examination in October 2005.  Range of 
motion of the right ankle was nearly full with 20 degrees of 
dorsiflexion, 45 degrees of plantar flexion, 25 degrees of 
inversion with pain, and 15 degrees of eversion with pain.  
The joint was painful at the extremes of the range of motion, 
as described, and there was pain without further limitation 
of motion due to any fatigue, weakness, lack of endurance, 
and incoordination.  There was no edema, effusion, 
instability, weakness, tenderness, redness, or heat about the 
ankle joint.  There was no gait or functional limitations on 
standing and walking.  X-rays of the right ankle were 
negative for arthritis, fracture, and dislocation, but there 
was a large isolated bone fragment below the tibial malleolus 
indicating an accessory bone.  The diagnosis was fractured 
right ankle with residuals.  

VA records dated in 2005 reflect complaints of joint pains to 
include the right leg and ankle.

In reviewing this evidence, the Board finds that before March 
28, 2007, although the veteran had some degree of disability 
from his service-connected condition, as objectively shown by 
slight limitation of motion and a bone fragment on X-ray, the 
medical evidence does not show that he has either marked 
limitation of motion of the ankle as required for the 
assignment of a 20 percent rating under Diagnostic Code 5271, 
or moderate ankle disability with impairment of the tibia or 
fibula as required for the assignment of a 20 percent rating 
under Diagnostic Code 5262.  Overall, the findings do not 
more nearly approximate the criteria for the next higher 
rating under the applicable rating criteria, even taking into 
account the provisions of 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  


For the period beginning March 28, 2007, the evidence shows 
that the veteran underwent a VA examination in March 2007, 
which reflects a worsening of the service-connected 
condition.  The veteran complained of pain, stiffness, and 
swelling at times.  He reported that he must give himself 
rest breaks, due to flare-ups he experienced with standing in 
excess of 10 minutes or short-term ambulation with the 
assistance of a cane.  He was self-sufficient at a slow pace 
in his activities, and he has been unemployed since 1992.  
The right ankle was tender in the medial aspect and in the 
proximal dorsal aspect extending to the lower portion of the 
leg.  There was no effusion.  Range of motion of the right 
ankle was 10 degrees of dorsiflexion, 25 degrees of plantar 
flexion, 20 degrees of inversion, and 10 degrees of eversion 
with end range pain in all directions.  There was additional 
limitation of pain with repetitive use (three times), but no 
change in range of motion or ankle edema.  There was no 
additional limitation of joint function caused by fatigue, 
weakness, lack of endurance, or incoordination.  There was 
guarding of movement.  The gait was antalgic with a support 
cane with right foot in abduction.  There was no ankylosis 
present.  X-rays of the right ankle were essentially 
negative, except for a 1 cm. bony density subjacent to the 
medial malleolus that had the appearance of an old ununited 
avulsion fracture.  The diagnosis was residuals of a fracture 
of the right medial malleolus and fibula with right ankle 
strain.  

VA records show that in 2007 right lower extremity strength 
was 4/5 and range of motion of the right lower extremity was 
within normal limits.  

In reviewing this evidence, the Board finds that from March 
28, 2007, the objective evidence shows no more than moderate 
ankle disability with the impairment of the fibula, as 
demonstrated by restriction of the ankle movement by about 
half of normal, tenderness in two areas of the ankle and 
lower leg, guarding of movement, antalgic gait, and a bony 
density near the medial malleolus on X-ray.  The requirement 
for marked ankle disability has not been satisfied and a 
higher rating, 20 percent, under Diagnostic Code 5262 is not 
in order.  





The veteran's disability is already evaluated at the maximum 
rating under Diagnostic Codes 5271 and 5273.  Also, ankylosis 
has not been demonstrated or noted on examination for a 
higher rating under Diagnostic Codes 5270 and 5272.  For 
these reasons, the findings do not more nearly approximate 
the criteria for the next higher rating under the applicable 
rating criteria, even taking into account the provisions of 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

There are no other diagnostic codes in VA's Rating Schedule 
under which the veteran's disability would be more 
appropriately evaluated.  

Despite the veteran's complaints of ankle pain, there is no 
basis for a rating higher than 10 percent before March 28, 
2007 or for a rating higher than 20 percent from March 28, 
2007, for the right malleolus and fibula fractures under the 
applicable codes.  As the preponderance of the evidence is 
against the claim for a higher rating, the benefit-of-the-
doubt standard does not apply.  38 U.S.C.A. § 5107(b).



                                                                         
(The Order follows on the next page).







ORDER

1. As new and material evidence has not been presented, the 
claim of service connection for anxiety disorder is not 
reopened, and the appeal is denied.    

2. As new and material evidence has not been presented, the 
claim of service connection for hypertension is not reopened, 
and the appeal is denied.    

3. As new and material evidence has not been presented, the 
claim of service connection for adjustment disorder with 
depression is not reopened, and the appeal is denied.    

4. As new and material evidence has not been presented, the 
claim of service connection for low back pain with spasms is 
not reopened, and the appeal is denied.    

5. A rating higher than 10 percent before March 28, 2007, and 
a rating higher than 20 percent from March 28, 2007, for 
fracture of the right malleolus and right fibula is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


